NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       TRAVIS LEE WARD, Appellant.

       Nos. 1 CA-CR 14-0019 and 1 CA-CR14-0020 (Consolidated)
                         FILED 4-2-2015


           Appeal from the Superior Court in Maricopa County
           Nos. CR2013-111485-001 and CR2013-001557-001 DT
                The Honorable Karen L. O’Connor, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael O’Toole
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                            STATE v. WARD
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Maurice Portley and Judge Jon W. Thompson joined.


G O U L D, Judge:

¶1           Travis Lee Ward appeals his convictions and sentences on the
grounds the trial court erred in finding him competent to stand trial. For
the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2             Ward, while under the influence of methamphetamines, stole
an ambulance. With a police officer following him, Ward proceeded to
strike a parked car, some lawn furniture, several fences, and multiple walls
before finally crashing into a house. Ward was arrested and indicted for
theft, a class two felony; theft of means of transportation, a class three
felony; and two counts of criminal damage, class four felonies.

¶3           While Ward was in custody and pending trial, he assaulted
two detention officers. As a result, a second indictment was filed against
Ward charging him with two counts of aggravated assault, both class five
felonies.

¶4            Before trial, Ward’s counsel filed a motion for a competency
evaluation. The motion was based on Ward’s statements to counsel that he
believed in vampires.

¶5             The trial court granted the motion, and, between November
2011 and April 2012, Ward was examined by several mental health doctors.
Ward was initially found to be incompetent, but restorable. He was placed
in a restoration program where he was restored to competency. On October
1, 2012, the trial court determined that Ward was competent to stand trial.

¶6          Following the trial court’s competency determination, Ward’s
counsel made several oral and written requests to re-evaluate Ward’s
competency. All of these requests were denied.

¶7           Ward testified at his first trial. During his testimony, Ward
explained that his actions in stealing the ambulance were based on his belief


                                     2
                             STATE v. WARD
                            Decision of the Court

in vampires. Ward testified that he stole the ambulance and ran it into the
victim’s house – which he believed belonged to the queen of the vampires
- because he had been chosen to kill the vampire “queen” and thereby lift
the vampire “curse.”

¶8            The jury convicted Ward of theft, theft of means of
transportation, and two counts of criminal damage at his first trial. At
Ward’s second trial, which was held seven days later, Ward was convicted
of one count of aggravated assault. Ward timely appealed both convictions.

                               DISCUSSION

¶9              Ward contends that the trial court abused its discretion by
denying his renewed requests for a competency examination. We review a
trial court’s order denying a defendant’s renewed request for a competency
examination for an abuse of discretion. State v. Lynch, 225 Ariz. 27, 33, ¶ 16
(2010).

¶10            A criminal defendant has a fundamental right to be
competent when he stands trial. Cooper v. Oklahoma, 517 U.S. 348, 354 (1996);
Drope v. Missouri, 420 U.S. 162, 171–72 (1975). A conviction of an
incompetent defendant violates due process. Cooper, 517 U.S. at 354; Pate v.
Robinson, 383 U.S. 375, 378 (1966). A defendant is incompetent to stand trial
if, as a result of a mental illness, defect, or disability, he is unable to: (1)
understand the nature and object of the proceedings against him, or (2)
consult with counsel and assist in his own defense. Ariz. Rev. Stat. § 13-
4501(2); Ariz. R. Crim. P. 11.1; Dusky v. U.S., 362 U.S. 402, 402 (1960); State
v. Moody, 208 Ariz. 424, 443, ¶ 50 (2004).

¶11          Competency to stand trial is a legal standard, not a psychiatric
standard. Godinez v. Moran, 509 U.S. 389, 402 (1993). As a result, the
threshold for determining competency is a low one. The Supreme Court
has stated:

       Requiring that a criminal defendant be competent has a
       modest aim: It seeks to ensure that he has the capacity to
       understand the proceedings and to assist counsel. While
       psychiatrists and scholars may find it useful to classify the
       various kinds and degrees of competence . . . the Due Process
       Clause does not impose these additional limitations.

Id.




                                       3
                            STATE v. WARD
                           Decision of the Court

¶12           Courts examine a variety of factors in determining
competency. Cf. Bishop v. Superior Court, 150 Ariz. 404, 409 (1986)
(discussing the varied and fact intensive inquiry necessary to determine
competency). A court may consider the testimony of experts, the opinions
of defense counsel and its own observations of the defendant in
determining competency. State v. Arnoldi, 176 Ariz. 236, 239 (1993),
overruled on other grounds by State v. Jones, 235 Ariz. 501 (2014). Any one
factor may be sufficient to make a competency determination. Drope, 420
U.S. at 179–80.

¶13           Ward concedes that he understood the nature and object of
the proceedings against him. He argues, however, that based on his
delusional belief in vampires, he did not have the ability to consult with his
lawyer or assist in his defense.1

¶14            We note at the outset that “[t]he presence of a mental illness,
defect or disability alone is not grounds for finding a defendant
incompetent to stand trial.” Ariz. R. Crim. P. 11.1; Moody, 208 Ariz. at 444,
¶ 56. Thus, the fact that Ward appears to have suffered from delusions may
show that he has a mental illness, but it does not establish he is legally
incompetent. Indeed, numerous decisions have found that defendants
suffering from mental illness were competent to stand trial. See State v.
Glassel, 211 Ariz. 33, 44, ¶ 30 (2005) (holding that a defendant was
competent to stand trial despite the fact he was suffering from a paranoid
personality disorder causing him to believe in a vast conspiracy involving
his counsel, the police, the court, and several high-level government
officials); State v. Evans, 125 Ariz. 401, 403 (1980) (defendant found
competent despite suffering from paranoid schizophrenia).

¶15           The record shows that Ward’s repeated requests to re-
evaluate his competency were based on the same information the court had
reviewed in making its initial competency determination; Ward’s belief in
vampires. However, before a court grants a motion to re-evaluate a
defendant’s competency, “there must be some reasonable ground to justify
another hearing on facts not previously presented to the trial court.” State




1       The record is not clear as to the precise nature of Ward’s mental
illness. The trial court determined that “Defendant’s competency issues
primarily stem from his use of methamphetamine.” Other diagnoses
include possible schizophrenia, paranoid delusional disorder, and
drug/amphetamine induced psychosis.


                                      4
                            STATE v. WARD
                           Decision of the Court

v. Contreras, 112 Ariz. 358, 360–61 (1975). Accordingly, the court did not
abuse its discretion in denying Ward’s renewed motions.

¶16            Additionally, the record supports the court’s determination
that Ward was competent to stand trial. During jury selection for the
second trial, Ward’s counsel advised the court that just days earlier, during
the first trial, Ward was able to effectively communicate with counsel.
Ward expressed an understanding of his case and confidence in his
attorney. When defense counsel raised questions about Ward’s continued
competency, the court engaged Ward in colloquies until it was satisfied that
Ward remained competent to stand trial. Moreover, there were several
reports, medical opinions, and statements that had been made by both
attorneys, as well as the court’s own observations, upon which the court
could base its finding that Ward was competent.

                              CONCLUSION

¶17          For the foregoing reasons, we affirm.




                                :ama




                                       5